Case 8:20-cv-00702-JVS-ADS Document 20-2 Filed 06/22/20 Page 1 of 18 Page ID #:273




          EXHIBIT B
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           1 of 12
                                                                 2 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 1ID #:274



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   (MARSHALL DIVISION)


    CELLULAR COMMUNICATIONS                          §
    EQUIPMENT LLC,                                   §
                                                     §
           Plaintiff,                                §         C.A. No. ____
                                                     §
    v.                                               §         JURY TRIAL DEMANDED
                                                     §
    TCL CORPORATION AND TCL                          §
    ELECTRONICS HOLDINGS LIMITED,                    §
                                                     §
            Defendants.                              §
                                                     §

          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Cellular Communications Equipment LLC (“CCE” or “Plaintiff”) files this

   Original Complaint against Defendants TCL Corporation and TCL Electronics Holdings Limited

   (collectively “TCL” or “Defendants”) for infringement of U.S. Patent No. 7,218,923 (“the ’923

   patent” or “the patent-in-suit”).

                                            THE PARTIES

          1.       CCE is a Texas limited liability company with its principal place of business in

   Plano, Texas.

          2.       On information and belief, TCL Corporation (“TCL Corp.”) is a corporation

   organized under the laws of the People’s Republic of China, with its principal place of business

   located at No. 26, the Third Road, Zhongkai Avenue, Huizhou City, Guangdong, P.R. China

   516006. TCL Corp. does business in the State of Texas and in the Eastern District of Texas.

          3.       Upon information and belief, TCL Electronics Holdings Limited (“TCL

   Electronics”) is a limited liability company incorporated in the Cayman Islands. The registered

   address of the Company is P.O. Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman
   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     1

                                             EXHIBIT B
                                             Page 20
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           2 of 12
                                                                 3 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 2ID #:275



   Islands. The principal place of business of the Company is located at 7th Floor, Building 22E, 22

   Science Park East Avenue, Hong Kong Science Park, Shatin, New Territories, Hong Kong. See

   TCL      Electronics    Holdings      Limited     Annual     Report      2018    (available      at

   http://electronics.tcl.com/UserFiles/File/IR/Annual%20Report/2018%20AR-E.pdf) at p. 135 of

   285. TCL Electronics does business in the State of Texas and in the Eastern District of Texas.

          4.      Upon information and belief, TCL Corp. was founded in 1981. TCL Corp. is “one

   of China’s largest business groups of consumer electronics operating in a global scale.” See About

   TCL                           Page                          (available                           at

   http://electronics.tcl.com/en/aboutus/main.do?method=listing&mappingName=AboutUs_Compa

   nyProfile). TCL Corp. owns at least three other companies: TCL Electronics (publicly listed as

   01070.HK and co-defendant in this action), China Display Optoelectronics (publicly listed as

   00334.HK) and Tonly Electronics (publicly listed 01249.HK). Id.

          5.      Upon information and belief, TCL Corp. holds a controlling interest in TCL

   Electronics. See TCL Electronics Holdings Limited Annual Report 2018, at p. 113 of 285 (stating

   that TCL Corporation is the “ultimate controlling shareholder of the company”). TCL Electronics

   is “mainly involved in the manufacture and sale of colour television sets, Smart audio-visual

   (‘Smart AV’) and Smart home products.” Id. In May of 2018, TCL Electronics changed its name

   from “TCL Multimedia Technology Holdings Limited” to “TCL Electronics Holdings Limited.”

   Id. See TCL Electronics Holdings Limited Annual Report 2018, at p. 8 of 285.

          6.      Upon information and belief, TCL Electronics is a part of a related “Group” of

   companies under the umbrella of TCL Corp., which includes TCL Electronics and its subsidiaries,

   and that brands itself as the “world’s leading consumer electronics company” that “is engaged in

   the research and development, manufacturing and sale of consumer electronics products,” which


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     2

                                             EXHIBIT B
                                             Page 21
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           3 of 12
                                                                 4 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 3ID #:276



   “are sold all over the world.” See TCL Electronics Holdings Limited Annual Report 2018, at p. 7

   of 285. In 2018, ninety-eight percent (98%) of TCL Electronics’ worldwide gross sales were from

   the sale of television products. See id. at p. 12 of 285. Furthermore, TCL Electronics asserts that

   “[t]he Group’s major customers are all from consumer television products industry.” Id. at p. 94

   of 285.

             7.   Upon information and belief, TCL Electronics, as part of the Group, and TCL

   Corp., along with its own subsidiaries and associates (separately referred to as the “TCL Group”),

   have operated as agents of one another and vicariously as two arms of the same business group to

   work in concert together and enter into agreements that are nearer than arm’s length to conduct

   business in the United States, including in Texas and this judicial district. See Trois v. Apple Tree

   Auction Center, Incorporated, 882 F.3d 485, 490 (C.A.5 (Tex.), 2018) (“A defendant may be

   subject to personal jurisdiction because of the activities of its agent within the forum state….”);

   see also Cephalon, Inc. v. Watson Pharmaceuticals, Inc., 629 F.Supp.2d 338, 348 (D. Del. 2009)

   (“The agency theory may be applied not only to parents and subsidiaries, but also to companies

   that are ‘two arms of the same business group,’ operate in concert with each other, and enter into

   agreements with each other that are nearer than arm's length.”).

             8.   Upon information and belief, TCL Corp. and TCL Electronics engaged in a

   concerted effort to sell, offer to sell, and import infringing products. For example in 2018, TCL

   Electronics carried out a series of “connected transactions” with TCL Corp. in furtherance of its

   mutual business interests and goals, including, but not limited to, 1) renewing its “Master TCL

   Trademark License,” which was exclusive and royalty-free, to use the TCL trademark for “the

   manufacture, production, sale and distribution of electronic products including televisions, audio-

   visual products and commercial use display products”; 2) entering into a “Master Sale and


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     3

                                              EXHIBIT B
                                              Page 22
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           4 of 12
                                                                 5 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 4ID #:277



   Purchase (2017) Agreement” for the purchase of “goods produced or manufactured in the PRC

   from TCL Group amounting to HK$12,892,395,000; and… sold goods to TCL Group”; and 3)

   entering into a “Master Sourcing (2017 Renewal) Agreement” wherein the Group “sold overseas

   materials to TCL Group amounting to HK$1,049,403,000; and…purchased overseas materials

   from TCL Group amounting to HK$840,166,000 during the year amounting to HK$5,566,381,000

   during the year.” See TCL Electronics Holdings Limited Annual Report 2018, at pp. 109-113 of

   285.

                                    JURISDICTION AND VENUE

          9.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

   271, 281, and 284-285, among others.

          10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

   1338(a).

          11.     On information and belief, TCL Corp. is subject to this Court’s specific and general

   personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

   its substantial business in this State and judicial district, including: (A) at least part of its own

   infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging in

   other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

   sale, sold, and imported and services provided to Texas residents vicariously through and/or in

   concert with its subsidiaries, intermediaries, and/or agents.

          12.     This Court has personal jurisdiction over TCL Corp., directly or through

   intermediaries, such as TCL Electronics and TCL Electronics’ wholly-owned U.S.-based

   subsidiary TTE Technology Inc. (“TTE”), because TCL Corp. has committed acts of direct and/or

   indirect patent infringement within Texas, and elsewhere within the United States giving rise to

   this action and/or has established minimum contacts with Texas such that personal jurisdiction
   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     4

                                              EXHIBIT B
                                              Page 23
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           5 of 12
                                                                 6 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 5ID #:278



   over TCL would not offend traditional notions of fair play and substantial justice. For example,

   TCL Corp. has placed and continues to place into the stream of commerce using established

   distribution channels infringing products with the knowledge and understanding that such products

   are, will be, and continue to be sold, offered for sale, and/or imported into this judicial district and

   the State of Texas. For example, TCL Corp. touts that it has “employees through Asia, the

   Americas, Europe and Oceania” and has a “Sales Network” that spans “Regional Business

   Centers” in North America. TCL products, including for example TCL TFT-LCD model nos.

   LVW320ND1L CJ9W23 and LVF430ND1L CJ9W04, are or have been widely sold in retail

   stores, both brick and mortar and online, within this judicial district and in Texas. See Litecubes,

   LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for

   purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera

   Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying

   accused infringer’s motion to dismiss because plaintiff sufficiently plead that purchases of

   infringing products outside of the United States for importation into and sales to end users in the

   U.S. may constitute an offer to sell under § 271(a)).

          13.     Upon information and belief, TCL Corp. controls its subsidiaries and

   intermediaries, including, but not limited to TCL Electronics and TTE. These subsidiaries give

   TCL Corp. substantially the business advantages that it would have enjoyed if it conducted its

   business through its own offices or paid agents in the state of Texas.

          14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

   among other things, TCL Corp. is not a resident in the United States, and thus may be sued in any

   judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See also In re HTC




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     5

                                               EXHIBIT B
                                               Page 24
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           6 of 12
                                                                 7 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 6ID #:279



   Corporation, 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court's recent decision in TC Heartland

   does not alter” the alien-venue rule.).

           15.     Upon information and belief, TCL Electronics is also subject to this Court’s

   specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

   Statute, due at least to its substantial business in this State and judicial district, including: (A) at

   least part of its own infringing activities alleged herein; and (B) regularly doing or soliciting

   business, engaging in other persistent conduct, and/or deriving substantial revenue from infringing

   goods offered for sale, sold, and imported and services provided to Texas residents vicariously

   through and/or in concert with its subsidiaries, intermediaries, and/or agents.

           16.     This Court has personal jurisdiction over TCL Electronics, directly or through

   intermediaries and subsidiaries including, but not limited to, its U.S.-based subsidiary TTE,

   because TCL Electronics has committed acts within Texas giving rise to this action and/or has

   established minimum contacts with Texas such that personal jurisdiction over TCL would not

   offend traditional notions of fair play and substantial justice. For example, via its wholly-owned

   subsidiary TTE, TCL Electronics asserts the following:

           We are America’s Fastest-Growing TV Brand. As a globally trusted leader, TCL
           sold more than 20 million TVs worldwide last year [in 2017] which ranks us among
           the largest TV brands in the world.
   See Our Story (available at https://www.tclusa.com/about-us/our-story). These TCL products

   include for example TCL TFT-LCD model nos. LVW320ND1L CJ9W23 and LVF430ND1L

   CJ9W04, which are or have been widely sold in retail stores, both brick and mortar and online,

   within this judicial district and in Texas.

           17.     Upon information and belief, the U.S.-based entity TTE is “an entity…directly or

   indirectly, controlled by” TCL Electronics, as well as other subsidiaries. See TCL Electronics


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     6

                                                 EXHIBIT B
                                                 Page 25
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           7 of 12
                                                                 8 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 7ID #:280



   Holdings Limited Annual Report 2018, at p. 139 of 285. According to TCL Electronics, such

   control over TTE means that the “Group is exposed, or has rights, to variable returns from its

   involvement with the investee and has the ability to affect those returns through its power over the

   investee (i.e. existing rights that give the Group the current ability to direct the relevant activities

   of the investee).” Id. The business TTE, among other subsidiaries or intermediaries, conducts in

   the U.S. gives TCL Electronics substantially the business advantages that it would have enjoyed

   if it conducted its business through its own offices or paid agents in this judicial district and in the

   state of Texas.

           18.       Upon information and belief, TCL Electronics has placed and continues to place

   infringing thin-film transistor – liquid crystal display (“TFT-LCD”) panels into the stream of

   commerce via an established distribution channel with the knowledge and/or intent that those

   products were sold and continue to be sold in the United States and Texas, including in this judicial

   district. In 2018, TCL Electronics reported 45,582 HK$ Million (approx. 5.8 billion U.S. dollars)

   in global gross sales. See TCL Electronics Holdings Limited Annual Report 2018 at p. 12 of 285.

   Gross sales in the North America were reported at 10,232,343,000 (approx. 1.3 billion U.S.

   dollars).

           19.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

   among other things, TCL Electronics is not a resident in the United States, and thus may be sued

   in any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

           20.       Upon information and belief, TCL has significant ties to, and presence in, the State

   of Texas and the Eastern District of Texas, making venue in this judicial district both proper and

   convenient for this action.




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     7

                                                EXHIBIT B
                                                Page 26
Case 8:20-cv-00702-JVS-ADS
       Case 2:20-cv-00080 Document
                           Document1 20-2
                                      Filed Filed
                                            03/17/20
                                                  06/22/20
                                                       PagePage
                                                           8 of 12
                                                                 9 of
                                                                   PageID
                                                                      18 Page
                                                                          #: 8ID #:281



                                       THE PATENT-IN-SUIT

          21.     The ʼ923 patent is titled “Control of Terminal Applications in a Network

   Environment.” The inventions claimed in the patent-in-suit generally relate to a new and novel

   approach to controlling the permissions of applications operating on a mobile device. And more

   particularly, the inventions relate to controlling the messaging permissions of such applications.

          22.     The ʼ923 patent lawfully issued on May 15, 2007.

          23.     The named inventors on the patent-in-suit are Auvo Hartikainen, Kari Silfverberg,

   Markku Kontio, Kari Miettinen, Isaac De La Pena, Elina Aho, Arto Tiihonen, Arto Pussinen, and

   Juha P. Hartikainen.

          24.     Each asserted claim in the patent-in-suit is presumed valid.

          25.     Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

   under 35 U.S.C. § 101.

          26.     The specification of the patent-in-suit discloses shortcomings in the prior art and

   then explains, in detail, the technical way the inventions claimed in the patent-in-suit resolve or

   overcome those shortcomings. As the patent-in-suit explains, there is a desire for mobile devices

   to “provide an open development platform for application developers.” ’923 Patent, 1:32-33.

   While this open development platform offers tremendous benefits, it also opens the door to “the

   possibility of fraudulent applications.” Id. at 1:38-39. Left unchecked, this could allow for

   malicious applications to behave contrary to the agreements made with the network operator or

   send premium SMS messages at the user’s expense. See id. at 1:43-47. The ’923 Patent recognized

   this drawback and introduced a solution to allow the mobile device to eliminate the possibility of

   misuse by a malicious application. Id. at 1:53-58.




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     8

                                              EXHIBIT B
                                              Page 27
Case Case
     8:20-cv-00702-JVS-ADS
           2:20-cv-00080 Document
                            Document
                                  1 Filed
                                     20-203/17/20
                                           Filed 06/22/20
                                                    Page 9 Page
                                                           of 12 PageID
                                                                 10 of 18#: Page
                                                                             9   ID
                                    #:282


                                           COUNT I
                           (Infringement of U.S. Patent No. 7,218,923)

       27.      Plaintiff incorporates paragraphs 1 through 26 herein by reference.

       28.      This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       29.      Plaintiff is the owner of the ’923 patent with all substantial rights to the ’923 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

       30.      The ’923 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                        DIRECT INFRINGEMENT (35 U.S.C. §271(a))

       31.      Defendants have, and continue to, infringe one or more claims of the ’923 patent in

this judicial district and elsewhere in Texas and the United States.

       32.      On information and belief, Defendants have, and continue to, either by themselves

or via an agent, infringe at least claim 1 of the ’923 patent by, among other things, practicing the

method of claim 1 via at least its testing of the native Messaging application in its Android phones

(“the Accused Products”).

       33.      Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

detailing how the Accused Products infringe the ʼ923 patent.

       34.      Defendants are liable for these infringements of the ’923 patent pursuant to 35

U.S.C. § 271.

             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       35.      Based on the information presently available to Plaintiff, absent discovery, and in

the alternative to direct infringement, Plaintiff contends that Defendants have, and continue to,




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  9

                                            EXHIBIT B
                                            Page 28
CaseCase
     8:20-cv-00702-JVS-ADS
         2:20-cv-00080 Document
                           Document
                                1 Filed
                                     20-2
                                        03/17/20
                                           Filed 06/22/20
                                                  Page 10 Page
                                                          of 12 PageID
                                                                11 of 18#: Page
                                                                            10 ID
                                    #:283


indirectly infringe one or more claims of the ’923 patent by inducing direct infringement by end

users of the Accused Products.

       36.     Defendants have had knowledge of the ’923 patent since at least the service of this

Complaint.

       37.     On information and belief, despite having knowledge of the ’923 patent,

Defendants have specifically intended for persons who acquire and use the Accused Products,

including Defendants’ customers and end consumers, to acquire and/or use such devices in a way

that infringes the ’923 patent, including at least claim 1, and Defendants knew or should have

known that their actions were inducing infringement.

       38.     Defendants instruct and encourage users to use the Accused Products in a manner

that infringes the ’923 patent. For example, Defendants’ user guides for its phones provide end

users detailed instructions on how to use the Android Messaging app in the Accused Products. In

addition, other publications from Defendants, such as their website, may include support articles

with detailed instructions on how to use the Android Messaging app in the Accused Products.

       39.     Furthermore, Defendants have not provided any information or indication that they

have implemented a design around or otherwise taken any remedial action with respect to the ’923

patent. In accordance with Fed. R. Civ. P. 11(b)(3), Plaintiff will likely have additional evidentiary

support after a reasonable opportunity for discovery on this issue.

       40.     Plaintiff has been damaged as a result of Defendants’ infringing conduct described

in this Count. Defendants are, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendants’ infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

        Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                 10

                                           EXHIBIT B
                                           Page 29
CaseCase
     8:20-cv-00702-JVS-ADS
         2:20-cv-00080 Document
                           Document
                                1 Filed
                                     20-2
                                        03/17/20
                                           Filed 06/22/20
                                                  Page 11 Page
                                                          of 12 PageID
                                                                12 of 18#: Page
                                                                            11 ID
                                    #:284


 Procedure.

                                         PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendants and that the Court

 grant Plaintiff the following relief:

         a.      Judgment that one or more claims of the ’923 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendants;

         b.      Judgment that one or more claims of the ʼ923 patent have been willfully
                 infringed, either literally and/or under the doctrine of equivalents, by Defendants;

         c.      Judgment that Defendants account for and pay to Plaintiff all damages and costs
                 incurred by Plaintiff because of Defendants’ infringing activities and other
                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

         d.      Judgment that Defendants account for and pay to Plaintiff a reasonable, ongoing,
                 post judgment royalty because of Defendants’ infringing activities, including
                 continuing infringing activities, and other conduct complained of herein;

         e.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                 caused by Defendants’ infringing activities and other conduct complained of
                 herein;

         f.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                 enhanced damages;

         g.      Plaintiff seeks preliminary and permanent injunctions as a result of Defendants’
                 infringement of the ʼ923 patent. Plaintiff is likely to succeed in showing that
                 Defendants infringe the ʼ923 patent. Because of that infringement, Plaintiff has
                 suffered an irreparable injury, and the remedies available at law, such as
                 monetary damages, are inadequate to compensate for that injury. For example, if
                 Plaintiff must enforce a judgment against Defendants in China, Plaintiff will face
                 a historically challenging burden in persuading a Chinese court to enforce a
                 judgment from a U.S. court, likely preventing Plaintiff from obtaining any
                 monetary damages from Defendants. Considering the balance of hardships
                 between the Plaintiff and Defendants, a remedy in equity is warranted; and the
                 public interest would not be disserved by a permanent or preliminary injunction;
                 and

         h.      That Plaintiff be granted such other and further relief as the Court may deem just
                 and proper under the circumstances.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                 11

                                            EXHIBIT B
                                            Page 30
CaseCase
     8:20-cv-00702-JVS-ADS
         2:20-cv-00080 Document
                           Document
                                1 Filed
                                     20-2
                                        03/17/20
                                           Filed 06/22/20
                                                  Page 12 Page
                                                          of 12 PageID
                                                                13 of 18#: Page
                                                                            12 ID
                                    #:285




Dated: March 16, 2020                                Respectfully submitted,

                                                     By: /s/ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone (lead attorney)
                                                     Texas Bar No. 02855775
                                                     Jonathan H. Rastegar
                                                     Texas Bar No. 24064043

                                                     BRAGALONE CONROY PC
                                                     2200 Ross Avenue
                                                     Suite 4500W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jbragalone@bcpc-law.com
                                                     jrastegar@bcpc-law.com




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                 12

                                          EXHIBIT B
                                          Page 31
                                                Case
                                                 Case  2:20-cv-00080-JRGU.S.
                                                     8:20-cv-00702-JVS-ADS   Patent
                                                                          Document  No.1-1
                                                                              Document  7,218,923
                                                                                          20-2    (TCL
                                                                                            FiledFiled Devices)
                                                                                                   03/17/20
                                                                                                       06/22/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   1 of 14
                                                                                                                        5 PageID
                                                                                                                           of 18 Page
                                                                                                                                 #: 13ID
                                                                                         #:286
TCL makes, uses, tests, offers for sale, sells, and/or imports user equipment operating version 4.2 and higher of the Android Operating system (the “TCL Devices”). Each of the TCL Devices includes
the features identified in this chart. The features and functionality identified in this chart cause the TCL Devices to practice the asserted claims of U.S. Patent No. 7,218,923 (the “’923 patent”). The
TCL Devices include any user equipment that TCL makes, uses, tests, offers for sale, sells, and/or imports that includes the Android Operating System v4.2 and higher. Such devices include, but are
not limited to, the:

       •   TCL Plex
       •   TCL 10 Pro
       •   TCL 10 L
       •   TCL 5G

The above list is not intended to be exhaustive. The term TCL Device includes any device that TCL offered or offers which included Android Operating System v4.2 or higher. The TCL Devices directly
infringe the asserted claims of the ’923 patent.


This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s pleading obligations and should not be construed as binding or limiting.




References to source code in this Exhibit are exemplary and based off of the publicly available version of Android 4.3. CCE reserves the right to change such source code designations based upon its
review of the source code for the TCL Devices.




                                                                                             EXHIBIT B
                                                                                             Page 32
                                        Case
                                         Case  2:20-cv-00080-JRGU.S.
                                             8:20-cv-00702-JVS-ADS   Patent
                                                                  Document  No.1-1
                                                                      Document  7,218,923
                                                                                  20-2    (TCL
                                                                                    FiledFiled Devices)
                                                                                           03/17/20
                                                                                               06/22/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           2 of 15
                                                                                                                5 PageID
                                                                                                                   of 18 Page
                                                                                                                         #: 14ID
                                                                                 #:287

              Claim 1

A method for controlling application   Each TCL Device performs a method for controlling application programs in a communication terminal. For example, each TCL Device is a
programs in a communication            communication terminal that performs a method of controlling messaging applications that operate on it.
terminal, the method comprising:




                                                                                   EXHIBIT B
                                                                                   Page 33
                                     Case
                                      Case  2:20-cv-00080-JRGU.S.
                                          8:20-cv-00702-JVS-ADS   Patent
                                                               Document  No.1-1
                                                                   Document  7,218,923
                                                                               20-2    (TCL
                                                                                 FiledFiled Devices)
                                                                                        03/17/20
                                                                                            06/22/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        3 of 16
                                                                                                             5 PageID
                                                                                                                of 18 Page
                                                                                                                      #: 15ID
                                                                              #:288

              Claim 1

sending messages from an            Each TCL Device sends messages from an application program towards a communication network. For example, each TCL Device contains a
application program towards a       SMS/MMS program that is pre-loaded on the device. An example of such a program is the Android “Messaging” app. The Android Messaging
communication network, the          app comprises an executable version of source code that is stored on the TCL Device.
application program residing in a   The Android Messaging app is programmed to send messages towards the cellular network. For example, the Messaging app uses the
communication terminal;             sendMessage() method when the application attempts to transmit a text message. The application invokes either method sendTextMessage() or
                                    method sendMultipartTextMessage() when the application attempts to send a text message to the base station, for forwarding to the intended
                                    recipient.
                                    The sendTextMessage() and sendTextMultipartMessage() methods are methods of the SmsManager, which is a core part of the Telephony
                                    subsystem of the Android operating system. The Android documentation (available here: https://developer.android.com/reference/android/
                                    telephony/SmsManager.html) explains that the SmsManager “Manages SMS operations such as sending data, text, and pdu SMS messages.”
                                    More specifically, the sendTextMessage() method is used to “Send a text based SMS” and the sendMultipartTextMessage() method is used to
                                    “Send a multi-part text based SMS.”




                                    Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                    Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                    Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.


                                                                                 EXHIBIT B
                                                                                 Page 34
                                           Case
                                            Case  2:20-cv-00080-JRGU.S.
                                                8:20-cv-00702-JVS-ADS   Patent
                                                                     Document  No.1-1
                                                                         Document  7,218,923
                                                                                     20-2    (TCL
                                                                                       FiledFiled Devices)
                                                                                              03/17/20
                                                                                                  06/22/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              4 of 17
                                                                                                                   5 PageID
                                                                                                                      of 18 Page
                                                                                                                            #: 16ID
                                                                                    #:289

               Claim 1

diverting a message of the messages       Each TCL Device diverts a message of the messages to a controlling entity residing in the communication terminal. For example, calling the
to a controlling entity residing in the   sendTextMessage() or sendMultipartTextMessage() methods that are part of the SMSManager class results in the message being diverted by
communication terminal; and               calling the sendRawPDU() method.
                                          The sendRawPdu() method performs various checks on the message it receives. A message that passes the checks it is sent to the controlling
                                          entity via the checkDestination() method. Messages that fail any of the checks are not delivered to the controlling entity. Therefore, the
                                          sendRawPdu() method is configured to divert one or more, but less than all, of the messages sent from the Messaging application to the
                                          controlling entity.




                                          Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                          Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                          Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.

                                                                                       EXHIBIT B
                                                                                       Page 35
                                        Case
                                         Case  2:20-cv-00080-JRGU.S.
                                             8:20-cv-00702-JVS-ADS   Patent
                                                                  Document  No.1-1
                                                                      Document  7,218,923
                                                                                  20-2    (TCL
                                                                                    FiledFiled Devices)
                                                                                           03/17/20
                                                                                               06/22/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           5 of 18
                                                                                                                5 PageID
                                                                                                                   of 18 Page
                                                                                                                         #: 17ID
                                                                                 #:290

              Claim 1

based on the message, controlling in   The controlling entity controls, based on the message and before the message is transmitted to the communication network, whether the
the controlling entity whether the     application program behaves in a predetermined manner in the communication terminal. The control occurs before the message is transmitted
application program behaves in a       from the communication terminal to the communication network.
predetermined manner in the
communication terminal, the            The controlling entity calls the SmsUsageMonitor.checkDestination() method to determine if the message is a premium short code, which is a
controlling being performed before     short phone number that may have additional user fees. If the message is not a premium short code, the message is sent to the communication
the message is transmitted from the    network. Otherwise, the controlling entity checks if it was previously configured by the user to ALWAYS or NEVER send premium short codes,
communication terminal to the          and if configured, the message is either sent or discarded, respectively.
communication network.
                                       All other messages are sent to the controlling entity’s handleConfirmShortCode() method. This method informs the user via a dialog that the
                                       application “would like to send a message to” the destination, and that “this will cause charges on your mobile account”. The user can choose to
                                       allow or deny the message to be sent. The message that is sent from the application consists of two parts – the number to which it is being sent
                                       (i.e. its destination) and the body (i.e. the text, pictures etc.). In particular, a message (consisting of both destination number and text body),
                                       when sent towards the communication network via the sendMultipartTextMessage() method, is checked to confirm that the message contains a
                                       destination. If the destination is missing, the method raises an error. The controlling entity examines the destination (the number portion of the
                                       message) to determine whether to allow the message to be sent to the communication network, and thus the requirement that the controlling
                                       entity control based on the message is met. When the Messages application invokes sendTextMessage() or method
                                       sendMultipartTextMessage(), the predetermined manner of operation is to send messages to the communication network without further
                                       action from the user. The controlling entity controls whether the Messages application behaves in this manner. For example, if the controlling
                                       entity examines the message and determines that the message is for a premium SMS code, then it will take one of the above described actions.
                                       If the device was configured to NEVER send premium short codes and the message is for a premium SMS code, then the Messages application
                                       will not behave in the predetermined manner. Similarly, if the device was not previously configured to either ALWAYS or NEVER send premium
                                       short codes and the message is for a premium SMS code, then a dialog will be presented to the user and the Messages application will not
                                       behave in the predetermined manner. Therefore, the controlling entity controls based upon the destination portion of the message. This control
                                       action is also performed before the message is transmitted to the cellular network.


                                       Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                       Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                       Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.


                                                                                    EXHIBIT B
                                                                                    Page 36
